DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 11–24 and 28 is/are pending.
Claim(s) 25–27 is/are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 April 2022 was filed after the mailing date of the non-final Office Action on 18 February 2022.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 11–27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a). The claims have been amended to remove the term "LWRT." The title has been amended to correspond to this amendment.

The application has been amended as follows: 
IN THE SPECIFICATION:
Please amend the title as follows:
BATTERY MODULE, IN PARTICULAR FOR A MOTOR VEHICLE, HAVING AT LEAST ONE BATTERY CELL SUBJECTED TO FORCE AND AT LEAST ONE DEFORMABLE INTERLAYER

Allowable Subject Matter
Claim(s) 11–24 and 28 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kawaguchi et al. (US 2013/0130087 A1, hereinafter Kawaguchi).
Kawaguchi discloses a battery module (40, [0052]) encompassing at least one battery cell (20) that is received, in a manner impinged upon by compressive force along a spacing axis, between two pressure surfaces (30) arranged with a spacing from one another along the spacing axis and clamped toward one another (FIG. 2, [0055]); at least one interlayer (22a) additionally being provided along the spacing axis between the two pressure surfaces (30, [0055]); wherein the at least one battery cell (20) is a plurality of battery cells (20), arranged one behind another along the spacing axis, received between the two pressure surfaces (30, [0052]).
Kawaguchi does disclose, teach, or suggest the following distinguishing feature(s):
A battery module, encompassing at least one deformable interlayer that is pre-stressed by a compressive force and encompasses a porous material having a porous thermoplastically bonded fiber tangle that exhibits both plastic and elastic deformation behavior when externally loaded; the at least one deformable interlayer being elastically deformed in response to cyclic changes in volume of the at least one battery cell during use of the battery module and the at least one deformable interlayer being plastically deformed in response to a steady increase in volume of the at least one battery cell that proceeds slowly compared with the cyclic changes in volume and that proceeds over a service life of the at least one battery cell, the plastic and elastic deformation behavior of the at least one deformable interlayer allowing to maintain the compressive force along the spacing axis while dissipating a mechanical load caused by the steady increase in volume by plastic flow and while at the same time allowing the at least one battery cell to execute its cyclic volume changes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725